Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-15, and 25-27, in the reply filed on 10/25/2022 is acknowledged. The traversal is on the ground(s) that Clausen does not suggest that the device has a main channel wall with an opening extending along the main flow direction, which main channel wall along the opening is open to an analysis section having… a sensor system for detecting a particle.  This is not found persuasive because Clausen teaches the device has a main channel wall (Fig. 1B, the main channel wall interpreted as the walls surrounding the channel shown in Fig. 1B) with an opening extending along the main flow direction (Fig. 1B shows an opening, i.e. the area of A, B, or C, that is an open area of formed from the main channel walls), which main channel wall along the opening is open to an analysis section having… a sensor system for detecting a particle (Fig. 1B shows the areas of A, B, or C are open to electrodes).
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-24 and 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “electric circuit” and the “device for monitoring” (see claims 3, 13, 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7, 9-15, and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation “the first electrode is an excitation electrode on the first surface…the second electrode is a reference electrode on the second surface…” in lines 8-12. Since claim 4 establishes that “the second electrode is a pair of reference electrodes located on the same surface as the first electrode”, it is unclear if the second electrode is a reference electrode or a pair of reference electrodes. It is unclear if the second electrode is on the same or surface or a different surface from the first electrode. Is claim 4 reciting two or three groupings of possible arrangements? It is suggested to incorporate semicolons to differentiate the different groupings if only one of the groupings are selected due to the “or” statement. Claim 5 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites “the opening has an extension in the main flow direction in the range of 10 µm to 5000 µm, in lines 4-5. It is unclear what the “range” is describing. Is the range describing a dimension of the extension? Or is the range describing a distance between the opening and the extension?
Regarding claim 9, claim 9 recites “wherein microfluidic particle analysis device” in lines 2-3. Since “microfluidic particle analysis device” is established in claim 1, it is unclear if the microfluidic particle analysis device of lines 2-3 is the same or different from the microfluidic particle analysis device of claim 1.
Regarding claim 10, claim 10 recites the limitation “wherein the microfluidic particle analysis device does not comprise a manifold”. The terminology of “manifold” is unclear. The specification defines a “manifold” as a channel layout where a channel is split into two or more channels in order to divide the flow into the two or more channels (see page 5, lines 13-21). However, Fig. 6 and page 30, lines 6-9 describes the microfluidic particle analysis device as comprising a “distribution structure”, wherein the supply channel is “divided into the two main channels” by the distribution structure. The specification recites that the distribution structure “is considered not to represent a manifold” (see page 30, lines 7-9). Since the “distribution structure” splits the channel into two or more channels, the distribution channel would be a manifold as defined by the instant application. Thus, it is unclear what is a “manifold”.
Regarding claim 11, claim 11 recites the limitation “a particle” in lines 22 and 23. Since “a particle” is established in line 18, it is unclear if the particle of lines 22 and 23 are the same or different from the particle of line 18. Claims 13-15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites the limitation “a particle” in the last line. Since “particles” is established in line 18, it is unclear if the particle of the last line is the same or different from the particles of line 18. Claims 25-27 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 13, claim 13 recites the limitation "the current source" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, claim 25 recites the limitation “a particle” in line 3. Since “particles” and “particle” is established in claim 12, it is unclear if the particle of claim 25 is the same or different from the particles and particle of claim 12.
Regarding claim 25, claim 25 recites the limitation "the current source" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, claim 26 recites the limitation “a fluid” in line 2. Since “fluid” is established in claim 12, it is unclear if the fluid of claim 26 is the same or different from the fluid of claim 12.
Regarding claim 27, claim 27 recites the limitation “a fluid” in line 2. Since “fluid” is established in claim 12, it is unclear if the fluid of claim 27 is the same or different from the fluid of claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 11-15, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Skands et al. (WO 2016116535 A1).
Regarding claim 1, Skands teaches a microfluidic particle analysis device (abstract) comprising 
an inlet (Fig. 1, inlet 10) and an outlet (Fig. 1, interpreted as the right side of the channel shown in Fig. 1; page 4, line 12, “outlet”) in fluid communication via a main channel defining a main flow direction from an inlet end to an outlet end (Fig. 1), 
- the main channel being defined by a main channel wall extending from the inlet end  to the outlet end (page 6, lines 21-24 teach a channel is defined by a wall; Fig. 1 shows a channel, the walls are interpreted as the implicit walls surrounding the channel) and having a second cross-sectional dimension of at least 100 µm (page 15, lines 21-30,  teaches the a width of 200 to 1000 µm), which main channel has a first vertex opposite a second vertex (Fig. 1, the vertex at the point labeled 3 is opposite a second vertex; see below annotated Fig. 1 with circles marking the two vertices), which vertices are located opposite each other in the second cross-sectional dimension (Fig. 1), 
the main channel wall at the first vertex and/or the second vertex having an opening extending along the main flow direction (Fig. 1, element 11; page 26, lines 3-7 teach measuring channels 11, wherein the opening to channel 11 is interpreted as the opening; Fig. 6 shows the opening to measuring channel 11), 
which main channel wall along the opening is open to an analysis section (Fig. 6, interpreted as the area within measuring channel 11) having a first surface opposite a second surface (Fig. 6 shows the analysis section having an upper and lower surface, interpreted as the first and second surfaces) at an analytical distance in the range of 5 µm to 50 µm (page 28, lines 16-28 teaches the measuring channel have cross-sectional dimensions of 10 µm x 10µm) and a sensor system for detecting a particle (Fig. 6 shows electrodes A, B, C).
While Skands teaches that the height of the main channel ranges from 5 µm to 100 µm Skands fails to explicitly teach (page 15, lines 21-30), Skands fails to explicitly teach the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm. 
Since Skands’ range overlap with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skands to provide the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm (see MPEP 2144.05 (I)). One of ordinary skill in the art would have arrived at the claimed range through routine experimentation (see MPEP 2144.05 (II)) to optimize the height of the channel for the appropriate particle being analyzed.

    PNG
    media_image1.png
    537
    565
    media_image1.png
    Greyscale

Annotated Fig. 1 
Regarding claim 3, Skands further teaches wherein the sensor system for detecting a particle comprises a first electrode (Fig. 6, electrode C) and a second electrode (electrode A) defining an operating space between the first electrode and the second electrode (interpreted the space between electrodes A and C), which first and second electrodes are in electrical connection via an electric circuit (claim 2; page 20, lines 19-24) comprising an alternating current (AC) or a direct current (DC) source (page 20, lines 19-24) and a device for monitoring an electrical signal from the first electrode and/or the second electrode (page 20, lines 19-24).
	Regarding claim 4, Skands further teaches wherein the first electrode is an excitation electrode (Fig. 6, element C; page 29, lines 17-19) located on the first or the second surface of the analysis section (Fig. 6), the second electrode is a pair of reference electrodes located on the same surface as the first electrode (Fig. 6 shows reference electrodes A, B on the same surface as electrode C), and the excitation electrode is located between the reference electrodes (Fig. 6), wherein the first electrode is an excitation electrode on the first surface of the analysis section and the second electrode is a reference electrode on the second surface of the analysis section, or wherein the first electrode an excitation electrode  on the second surface of the analysis section and the second electrode is a reference electrode on the first surface of the analysis section.
	Note that claim 4 is interpreted as requiring only one of the three groupings for the “or” statement. Skands teaches the first “wherein” grouping, thus Skands teaches the limitations of claim 4.
	Regarding claim 5, Skands fails to explicitly teach wherein a perpendicular distance  from the opening in the main channel wall to the excitation electrode and to the reference electrode or to the reference electrodes is at least 5 µm.
	Skands teaches the distance between the electrodes range from 1 µm to 100 µm (page 21, lines 21-23; Fig. 6) and that there is a distance from the opening in the main channel wall to the electrodes (Figs. 1 and 2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skands to provide wherein a perpendicular distance from the opening in the main channel wall to the excitation electrode and to the reference electrode or to the reference electrodes is at least 5 µm through routine experimentation (see MPEP 2144.05 (II)). One of ordinary skill in the art would have provided the perpendicular distance is at least 5 µm through routine experimentation (see MPEP 2144.05 (II)) to optimize the distance between the inlet manifold (Fig. 1, element 3) to the main area of the measuring channel as shown in Fig. 6.
	Regarding claim 7, Skands further teaches wherein the opening extends from the inlet end to the outlet end, or wherein the opening has an extension in the main flow direction in the range of 10 µm to 5000 µm (Fig. 6 and page 28, lines 33-35 teaches the opening has an extension, interpreted as the area from the inlet manifold 3 that extends in the main flow direction, i.e. the measuring channel, that has a length of 1920 µm).
	Regarding claim 8, Skands further teaches wherein the distance from the inlet end to the outlet end is in the range of 200 µm to 30,000 µm (page 35, lines 25-31 teaches the length of the main channel, which is the channel between the inlet point and outlet point, was about 19,200 µm).
	Regarding claim 9, Skands further teaches wherein microfluidic particle analysis device comprises a supply channel in fluid communication with the inlet end of the main channel (page 10, lines 6-19 teaches the inlet having connected to an external supply for liquid, which implies the presence of a channel in fluid communication with the inlet) and an exit channel in fluid communication with the outlet end of the main channel (page 13, lines 15-22 teaches the outlet comprises a device for connection to external components such as tubes).
	Regarding claim 11, Skands teaches a method of detecting a particle in a fluid (page 23, lines 12-18), the method comprising: 
-providing a microfluidic particle analysis device (page 23, lines 12-18) comprising 
an inlet (Fig. 1, inlet 10) and an outlet (Fig. 1, interpreted as the right side of the channel shown in Fig. 1; page 4, line 12, “outlet”) in fluid communication via a main channel defining a main flow direction from an inlet end to an outlet end (Fig. 1, the main channel interpreted as the channel between the inlet and outlet), 
the main channel being defined by a main channel wall extending from the inlet end  to the outlet end (page 6, lines 21-24 teach a channel is defined by a wall; Fig. 1 shows a channel, the walls are interpreted as the implicit walls surrounding the channel) and having a second cross-sectional dimension of at least 100 µm (page 15, lines 21-30,  teaches the a width of 200 to 1000 µm), which main channel has a first vertex opposite a second vertex (Fig. 1, the vertex at the point labeled 3 is opposite a second vertex; see below annotated Fig. 1 with circles marking the two vertices), which vertices are located opposite each other in the second cross-sectional dimension (Fig. 1), 
the main channel wall at the first vertex and/or the second vertex having an opening extending along the main flow direction (Fig. 1, element 11; page 26, lines 3-7 teach measuring channels 11, wherein the opening to channel 11 is interpreted as the opening; Fig. 6 shows the opening to measuring channel 11), 
which main channel wall along the opening is open to an analysis section (Fig. 6, interpreted as the area within measuring channel 11) having a first surface opposite a second surface (Fig. 6 shows the analysis section having an upper and lower surface, interpreted as the first and second surfaces) at an analytical distance in the range of 5 µm to 50 µm (page 28, lines 16-28 teaches the measuring channel have cross-sectional dimensions of 10 µm x 10µm) and a sensor system for detecting a particle (Fig. 6 shows electrodes A, B, C), 
-providing a sample fluid suspected of containing a particle having a dimension in the range of from 0.1 µm to 20 µm (page 23, lines 14-15), 
-applying a flow of the sample fluid from the inlet to the outlet of the microfluidic particle analysis device (page 23, lines 15-17), 
-detecting a particle in the analysis section using the sensor system for detecting a particle (page 23, lines 17-18).
While Skands teaches that the height of the main channel ranges from 5 µm to 100 µm Skands fails to explicitly teach (page 15, lines 21-30), Skands fails to explicitly teach the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm. 
Since Skands’ range overlap with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skands to provide the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm (see MPEP 2144.05 (I)). One of ordinary skill in the art would have arrived at the claimed range through routine experimentation (see MPEP 2144.05 (II)) to optimize the height of the channel for the appropriate particle being analyzed.
Regarding claim 12, Skands teaches a method of monitoring the concentration of particles in a fluid (page 24, lines 13-14), method comprises
 -providing a microfluidic particle analysis (page 24, lines 15-16) comprising 
an inlet (Fig. 1, inlet 10) and an outlet (Fig. 1, interpreted as the right side of the channel shown in Fig. 1; page 4, line 12, “outlet”) in fluid communication via a main channel defining a main flow direction from an inlet end to an outlet end (Fig. 1, the main channel interpreted as the channel between the inlet and outlet), 
the main channel being defined by a main channel wall extending from the inlet end  to the outlet end (page 6, lines 21-24 teach a channel is defined by a wall; Fig. 1 shows a channel, the walls are interpreted as the implicit walls surrounding the channel) and having a second cross-sectional dimension of at least 100 µm (page 15, lines 21-30,  teaches the a width of 200 to 1000 µm), which main channel has a first vertex opposite a second vertex (Fig. 1, the vertex at the point labeled 3 is opposite a second vertex; see below annotated Fig. 1 with circles marking the two vertices), which vertices are located opposite each other in the second cross-sectional dimension (Fig. 1), 
the main channel wall at the first vertex and/or the second vertex having an opening extending along the main flow direction (Fig. 1, element 11; page 26, lines 3-7 teach measuring channels 11, wherein the opening to channel 11 is interpreted as the opening; Fig. 6 shows the opening to measuring channel 11), 
which main channel wall along the opening is open to an analysis section (Fig. 6, interpreted as the area within measuring channel 11) having a first surface opposite a second surface (Fig. 6 shows the analysis section having an upper and lower surface, interpreted as the first and second surfaces) at an analytical distance in the range of 5 µm to 50 µm (page 28, lines 16-28 teaches the measuring channel have cross-sectional dimensions of 10 µm x 10µm) and a sensor system for detecting a particle (Fig. 6 shows electrodes A, B, C), 
-providing a sample fluid containing particles having a dimension in the range of from 0.1 µm to 20 µm (page 24, lines 16-17), 
-applying a flow of the sample fluid from the inlet to the outlet of the microfluidic particle analysis device (page 24, lines 17-18), 
-measuring a concentration of the particles in the analysis section using the sensor system for detecting a particle (page 24, lines 18-20).
While Skands teaches that the height of the main channel ranges from 5 µm to 100 µm Skands fails to explicitly teach (page 15, lines 21-30), Skands fails to explicitly teach the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm. 
Since Skands’ range overlap with the claimed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skands to provide the main channel having a first cross-sectional dimension in the range of 20 µm to 120 µm (see MPEP 2144.05 (I)). One of ordinary skill in the art would have arrived at the claimed range through routine experimentation (see MPEP 2144.05 (II)) to optimize the height of the channel for the appropriate particle being analyzed.
	Regarding claim 13, Skands further teaches wherein the sensor system for detecting a particle comprises 
a first electrode (Fig. 6, electrode C) and a second electrode (electrode A) defining an operating space between the first electrode and the second electrode (interpreted the space between electrodes A and C), which first and second electrodes are in electrical connection via an electric circuit (claim 2; page 20, lines 19-24) comprising an alternating current (AC) or a direct current (DC) source (page 20, lines 19-24) and a device for monitoring an electrical signal from the first electrode and/or the second electrode (page 20, lines 19-24) and 
the method comprises applying an AC or DC current from the current source to create an electric field in the operating space (page 23, lines 25-27), and monitoring a differential electrical signal between the first electrode and the second electrode (page 23, lines 27-28).
	Regarding claim 14, Skands further teaches wherein the concentration of particles in the sample fluid is in the range of 0 ml1 to 108 ml1 (page 23, lines 33-35).
	Regarding claim 15, Skands further teaches wherein a volumetric flow in the range of from 30 μl/min to 30 ml/min is applied to the inlet of the microfluidic particle analysis device (page 36, lines 19-23).
Regarding claim 25, Skands further teaches wherein the sensor system for detecting a particle comprises 
a first electrode (Fig. 6, electrode C) and a second electrode (electrode A) defining an operating space between the first electrode and the second electrode (interpreted the space between electrodes A and C), which first and second electrodes are in electrical connection via an electric circuit (claim 2; page 20, lines 19-24) comprising an alternating current (AC) or a direct current (DC) source (page 20, lines 19-24) and a device for monitoring an electrical signal from the first electrode and/or the second electrode (page 20, lines 19-24), and 
the method comprises applying an AC or DC current from the current source to create an electric field in the operating space (page 23, lines 25-27), and monitoring a differential electrical signal between the first electrode and the second electrode (page 23, lines 27-28).
Regarding claim 26, Skands further teaches wherein the concentration of particles in the sample fluid is in the range of 0 ml1 to 108 ml1 (page 23, lines 33-35).
	Regarding claim 27, Skands further teaches wherein a volumetric flow in the range of from 30 μl/min to 30 ml/min is applied to the inlet of the microfluidic particle analysis device (page 36, lines 19-23).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Skands as applied to claim 1 above, and further in view of Renaud et al. (US 20100006441 A1).
Regarding claim 10, Skands fails to teach wherein the microfluidic particle analysis device does not comprise a manifold. Rather Skands teaches an inlet manifold (Fig. 1; element 3).
	Renaud teaches a microfluidic system for handling, analysis, and manipulation of particles (abstract; paragraph [0001]). Renaud teaches an embodiment wherein a channel is separated by a distribution structure, i.e. not a manifold, (Fig. 2600 shows a distribution structure 2603). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Skands to provide the microfluidic particle analysis device does not comprise a manifold. Doing so would obvious through routine experimentation through a mere substitution of a manifold, with a distribution structure as taught by Renaud, which would have a reasonable expectation of functioning as the inlet manifold (see MPEP 2144.05 (II); In re Williams, 36 F.2d 436, 438 (CCPA 1929)). 

Claims 1, 3-4, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (Clausen et al. “Coplanar Electrode Layout Optimized for Increased Sensitivity for Electrical Impedance Spectroscopy” Micromachines 2015, 6, 110-120).
Regarding claim 1, Clausen teaches a microfluidic particle analysis device (abstract) comprising 
an inlet (Fig. 1B, left side of the channel) and an outlet (Fig. 1B, right side of the channel) in fluid communication via a main channel (Fig. 1B, interpreted as the channel between the left and ride side of the chip) defining a main flow direction from an inlet end to an outlet end (Fig. 1B), 
- the main channel being defined by a main channel wall extending from the inlet end  to the outlet end (Fig. 1B, the main channel wall interpreted as the walls surrounding the channel shown in Fig. 1B) and having a first cross-sectional dimension in the range of 20 µm to 120 µm (Fig. 1B shows a width of 20 µm), which main channel has a first vertex opposite a second vertex (Fig. 1B, wherein the first vertex is interpreted as the vertex at the upper portion of the channel to the left of electrode A; the second vertex is at the upper portion of the channel to the right of electrode B; the vertices are opposite of each other, i.e. at opposite ends of the shown area; see annotated Figure 1B below with circles indicating the vertices), which vertices are located opposite each other in the second cross-sectional dimension (Fig. 1B), 
the main channel wall at the first vertex and/or the second vertex having an opening extending along the main flow direction (Fig. 1B shows an opening, interpreted as the opening of the main channel, at the vertices), 
which main channel wall along the opening is open to an analysis section (interpreted as the areas of electrodes A, B, C) having a first surface (interpreted as the surface that the electrodes are on) opposite a second surface (interpreted as the surface opposite of the electrodes, i.e. the upper wall) and a sensor system for detecting a particle (Fig. 1B, electrodes A, B, C).
While Clausen teaches a main channel with a length (Fig. 2), Clausen fails to explicitly teach the main channel having a second cross-sectional dimension of at least 100 µm and the main channel wall having the first and the second surfaces at an analytical distance in the range of 5 µm to 50 µm.
Skands teaches a microfluidic particle analysis device (abstract; Fig. 5-6) comprising an inlet (2) and outlet (4) and a main channel (15), wherein the main channel has a main channel wall having a first and a second surface at an analytical distance in the range of 5 µm to 50 µm (Fig. 6 shows the first and second surfaces, interpreted as the top and bottom of the channel; page 28, lines 16-28 teaches the measuring channel have cross-sectional dimensions of 10 µm x 10µm). Skands teaches that a second cross-section dimension, i.e. length, of a measuring channel was 1920 µm and the main channel was about 19200 µm (page 35, lines 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausen to provide the main channel having a second cross-sectional dimension of at least 100 µm and the main channel wall having the first and the second surfaces at an analytical distance in the range of 5 µm to 50 µm. Doing so would utilize known dimensions of channels as taught by Skands, which would have a reasonable expectation of successfully allowing for sample to be analyzed by the microfluidic analysis device. Furthermore, one of ordinary skill in the art would have arrived at the claimed dimensions through routine experimentation in view of Skands’ dimensions (see MPEP 2144.05(II)) to optimize the size of the channels for analyzing particles. 

    PNG
    media_image2.png
    342
    268
    media_image2.png
    Greyscale

Annotated Fig. 1B. Vertices are circled.
Regarding claim 3, Clausen further teaches wherein the sensor system for detecting a particle comprises a first electrode (Fig. 1B, electrode C) and a second electrode (electrode A) defining an operating space between the first electrode and the second electrode (interpreted as the space between electrodes A and C), which first and second electrodes are in electrical connection via an electric circuit comprising an alternating current (AC) or a direct current (DC) source (page 113, section 2.4) and a device for monitoring an electrical signal from the first electrode and/or the second electrode (page 113, section 2.4 teaches an impedance spectroscope).
	Regarding claim 4, Clausen further teaches wherein the first electrode is an excitation electrode (Fig. 1B, electrode C) located on the first or the second surface of the analysis section, the second electrode is a pair of reference electrodes located on the same surface as the first electrode (electrode A is on the same surface as electrode C), and the excitation electrode is located between the reference electrodes, wherein the first electrode is an excitation electrode on the first surface of the analysis section and the second electrode is a reference electrode on the second surface of the analysis section, or wherein the first electrode an excitation electrode  on the second surface of the analysis section and the second electrode is a reference electrode on the first surface of the analysis section.
Note that claim 4 is interpreted as requiring only one of the three groupings for the “or” statement. Clausen teaches the first “wherein” grouping, thus Clausen teaches the limitations of claim 4.
	Regarding claim 7, Clausen further teaches wherein the opening extends from the inlet end to the outlet end, or wherein the opening has an extension in the main flow direction in the range of 10 µm to 5000 µm (Fig. 1B shows the opening having an extension, interpreted as the channel space from the left and right side in Fig. 1B, that has a length of about 40 µm).
	Regarding claim 8, Clausen in view of Skands fail to explicitly teach wherein the distance from the inlet end to the outlet end is in the range of 200 µm to 30,000 µm.
Skands teaches a microfluidic particle analysis device (abstract; Fig. 5-6) comprising an inlet (2) and outlet (4) and a main channel (15). Skands teaches that a second cross-section dimension of a measuring channel, i.e. length, was 1920 µm and the main channel was about 19200 µm (page 35, lines 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausen to provide wherein the distance from the inlet end to the outlet end is in the range of 200 µm to 30,000 µm. Doing so would utilize known dimensions of channels as taught by Skands, which would have a reasonable expectation of successfully allowing for sample to be analyzed by the microfluidic analysis device. Furthermore, one of ordinary skill in the art would have arrived at the claimed dimensions through routine experimentation in view of Skands’ dimensions (see MPEP 2144.05(II)) to optimize the size of the channels for analyzing particles. 
	Regarding claim 9, Clausen further teaches wherein microfluidic particle analysis device comprises a supply channel in fluid communication with the inlet end of the main channel (Fig. 2 shows a syringe pump, which is interpreted as the supply channel in fluidic communication with the inlet end). Clausen in view of Skands fail to teach an exit channel in fluid communication with the outlet end of the main channel.
Skands teaches wherein microfluidic particle analysis device comprises a supply channel in fluid communication with the inlet end of the main channel (page 10, lines 6-19 teaches the inlet having connected to an external supply for liquid, which implies the presence of a channel in fluid communication with the inlet) and an exit channel in fluid communication with the outlet end of the main channel (page 13, lines 15-22 teaches the outlet comprises a device for connection to external components such as tubes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausen in view of Skands to further incorporate the teachings of Skands to provide an exit channel in fluid communication with the outlet end of the main channel. Doing so would utilize known connections of fluidic devices, as taught by Skands, which would have a reasonable expectation of allowing fluid to exit the outlet. 
	Regarding claim 10, Clausen further teaches wherein the microfluidic particle analysis device does not comprise a manifold (Fig. 1B).
	Regarding claim 11, Clausen further teaches a method of detecting a particle in a fluid, the method comprising: 
-providing a microfluidic particle analysis device (abstract) comprising 
an inlet (Fig. 1B, left side of the channel) and an outlet (Fig. 1B, right side of the channel) in fluid communication via a main channel (Fig. 1B, interpreted as the channel between the left and ride side of the chip) defining a main flow direction from an inlet end to an outlet end (Fig. 1B), 
the main channel being defined by a main channel wall extending from the inlet end  to the outlet end (Fig. 1B, the main channel wall interpreted as the walls surrounding the channel shown in Fig. 1B) and having a first cross-sectional dimension in the range of 20 µm to 120 µm (Fig. 1B shows a width of 20 µm), which main channel has a first vertex opposite a second vertex (Fig. 1B, wherein the first vertex is interpreted as the vertex at the upper portion of the channel to the left of electrode A; the second vertex is at the upper portion of the channel to the right of electrode B; the vertices are opposite of each other, i.e. at opposite ends of the shown area; see annotated Figure 1B below with circles indicating the vertices), which vertices are located opposite each other in the second cross-sectional dimension (Fig. 1B), 
the main channel wall at the first vertex and/or the second vertex having an opening extending along the main flow direction (Fig. 1B shows an opening, interpreted as the opening of the main channel, at the vertices), 
which main channel wall along the opening is open to an analysis section (interpreted as the areas of electrodes A, B, C) having a first surface (interpreted as the surface that the electrodes are on) opposite a second surface (interpreted as the surface opposite of the electrodes, i.e. the upper wall) and a sensor system for detecting a particle (Fig. 1B, electrodes A, B, C),
-providing a sample fluid suspected of containing a particle having a dimension in the range of from 0.1 µm to 20 µm (page 114, first full paragraph teaches 0.5, 1, and 2 μm beads were suspended in PBS), 
-applying a flow of the sample fluid from the inlet to the outlet of the microfluidic particle analysis device (page 114, first full paragraph teaches that the sample was injected into the chip using a syringe pump), 
-detecting a particle in the analysis section using the sensor system for detecting a particle (page 113, section 2.4; Figs. 2, 5).
While Clausen teaches a main channel with a length (Fig. 2), Clausen fails to explicitly teach the main channel having a second cross-sectional dimension of at least 100 µm and the main channel wall having the first and the second surfaces at an analytical distance in the range of 5 µm to 50 µm.
Skands teaches a microfluidic particle analysis device (abstract; Fig. 5-6) comprising an inlet (2) and outlet (4) and a main channel (15), wherein the main channel has a main channel wall having a first and a second surface at an analytical distance in the range of 5 µm to 50 µm (Fig. 6 shows the first and second surfaces, interpreted as the top and bottom of the channel; page 28, lines 16-28 teaches the measuring channel have cross-sectional dimensions of 10 µm x 10µm). Skands teaches that a second cross-section dimension, i.e. length, of a measuring channel was 1920 µm and the main channel was about 19200 µm (page 35, lines 25-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausen to provide the main channel having a second cross-sectional dimension of at least 100 µm and the main channel wall having the first and the second surfaces at an analytical distance in the range of 5 µm to 50 µm. Doing so would utilize known dimensions of channels as taught by Skands, which would have a reasonable expectation of successfully allowing for sample to be analyzed by the microfluidic analysis device. Furthermore, one of ordinary skill in the art would have arrived at the claimed dimensions through routine experimentation in view of Skands’ dimensions (see MPEP 2144.05(II)) to optimize the size of the channels for analyzing particles. 
	Regarding claim 13, Clausen further teaches wherein the sensor system for detecting a particle comprises a first electrode (Fig. 1B, electrode C) and a second electrode (electrode A) defining an operating space between the first electrode and the second electrode (interpreted as the space between electrodes A and C), which first and second electrodes are in electrical connection via an electric circuit comprising an alternating current (AC) or a direct current (DC) source (page 113, section 2.4) and a device for monitoring an electrical signal from the first electrode and/or the second electrode (page 113, section 2.4 teaches an impedance spectroscope) and the method comprises 
applying an AC or DC current from the current source to create an electric field in the operating space (Fig. 1; page 113, section 2.4), and 
monitoring a differential electrical signal between the first electrode and the second electrode (Fig. 2).
	Regarding claim 14, Clausen further teaches wherein the concentration of particles in the sample fluid is in the range of 0 ml1 to 108 ml1 (page 114, first full paragraph).
	Regarding claim 15, Clausen in view of Skands fail to teach wherein a volumetric flow in the range of from 30 μl/min to 30 ml/min is applied to the inlet of the microfluidic particle analysis device.
Skands teaches wherein a volumetric flow in the range of from 30 μl/min to 30 ml/min is applied to the inlet of the microfluidic particle analysis device (page 36, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clausen in view of Skands to further incorporate the teachings of Skands to provide wherein a volumetric flow in the range of from 30 μl/min to 30 ml/min is applied to the inlet of the microfluidic particle analysis device. Doing so would have utilized known flow rates in the art, as taught by Skands, which would have a reasonable expectation successfully improving speed of analysis of a sample. Furthermore, it would have been obvious through routine experimentation (see MPEP 2144.05 (II) to have arrived at the claimed invention in view of Skands to optimize the rate of flow for analysis of a sample fluid.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closest prior art of Skands et al. (WO 2016116535 A1) fails to teach wherein the analysis section has a back wall opposite the opening  in the main channel wall, and wherein the distance between the opening  in the main channel wall and the back wall is in the range of 10 µm to 50 µm. The prior art fails to teaches or suggest motivation to modify Skands to provide a back wall opposite the opening in the main channel wall.
While Clausen et al. (Clausen et al. “Coplanar Electrode Layout Optimized for Increased Sensitivity for Electrical Impedance Spectroscopy” Micromachines 2015, 6, 110-120) teaches the analysis section has a back wall opposite the opening  in the main channel wall (Fig. 1B, the back wall is interpreted as the channel wall towards the upper portion of the channel shown in Fig. 1B; see below annotated Fig. 1B), Clausen fails to teach wherein the distance between the opening  in the main channel wall and the back wall is in the range of 10 µm to 50 µm (Fig. 1B shows the opening to the back wall being about 5 µm). Clausen teaches that it is not necessarily beneficial to extent the electrode width beyond 20 µm, thus there is no motivation or suggestion to modify Clausen to provide the distance between the opening in the main channel wall and the back wall is in the range of 10 µm to 50 µm.
None of the prior art teaches or suggests, alone or in combination, all of the limitations of claim 6, specifically the distance between the opening in the main channel wall and the back wall is in the range of 10 µm to 50 µm. Thus, claim 6 is deemed allowable.


    PNG
    media_image3.png
    330
    256
    media_image3.png
    Greyscale

Annotated Fig. 1B (Clausen et al.). Back wall is circled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 2259044 A1 (hereinafter, “Phillips”) teaches a method for identifying and counting particles (abstract), comprising a channel (Fig. 1), wherein the channel comprises electrodes on a first and second surface (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797